BLANCHE, Judge.
For the reasons set forth in our opinion in “Mrs. Mary Borck, widow of Thomas C. Patin, et al. v. Huey Stockstill, et al.,” being No. 10,266, La.App., 315 So.2d 868 the granting of the peremptory exception of prescription in Suit No. 42,639 (appellate No. 10,267), in favor of the defendants Huey Stockstill, Huey Stockstill, Inc., and W. J. Thibodeaux, Jr., against the plaintiffs therein, Mrs. Mary Borck, widow of Thomas C. Patin, et al., dismissing the plaintiffs’ entire suit is hereby reversed.
However, that portion of the judgment in this suit which sustained the defendants’ peremptory exception of prescription regarding the trespass and damages occurring to the plaintiffs on November 25, 1971, is hereby affirmed.
All costs of this appeal are to be paid by defendants.
Affirmed in part, reversed in part and remanded.